Exhibit 10.1

 

July 29, 2005

 

David C. Warren

c/o eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, FL 32958

 

Re: Amended and Restated Employment Agreement

 

Dear David:

 

eMerge Interactive, Inc. (the “Company”) is pleased to confirm the following
terms and conditions for your employment as the Company’s Chief Executive
Officer. The terms of this amended and restated employment agreement are as
follows:

 

Base Salary:   You will be paid an annual salary of $235,000.
Annual Incentive Bonus:   You will be eligible to receive an annual incentive
bonus, subject to the achievement of annual targets to be established by the
Board or the Compensation Committee, as applicable, with your input.
Equity Compensation:   Subject to the terms and conditions of the Company’s 1999
Equity Compensation Plan (the “Plan”), you shall be eligible to participate in
the Plan, and shall be eligible to receive stock option and/or restricted stock
grants under the Plan. The timing, amounts, term, vesting schedule and other
terms and conditions of such grants, if any, shall be approved by the
Compensation Committee in its sole discretion. Termination for Cause:   You may
be terminated for “Cause” for the following reasons: (1) dishonesty or willful
misconduct which harms the Company or its reputation, (2) conviction of a crime
which in the Company’s view makes you unfit to continue in your position, (3)
substance abuse for which you fail, after notice, to undergo and complete
treatment, or (4) repeated or willful failure to carry out the lawful directions
of the Board of Directors after written notice and a fifteen day period to cure
and the opportunity to have a hearing in front of the Board. Salary Continuance:
  If, within six (6) months following a Change of Control, either the Company
terminates you without Cause or you resign for Good Reason (as such term is
defined below), you will receive (i) your



--------------------------------------------------------------------------------

        salary through the date of your termination, together with any other
compensation that had previously been earned by, or awarded to, you prior to
such date, but not yet paid, plus (ii) a prorated bonus (if any bonus program is
then in effect) for the fiscal year that includes the date of your termination,
plus (iii) a severance benefit equal to twelve (12) months of your
then-effective salary. The foregoing amounts shall be payable in a lump-sum, in
cash, less any applicable withholding taxes, within ten (10) business days after
the date of your termination. You must agree not to compete with the Company for
twelve (12) months after the date of your termination as a condition to
receiving these benefits. You may resign for Good Reason within six months
following a Change of Control for the following reasons: (a) upon any material
failure by the Company to comply with any of the material provisions of this
Agreement, which failure continues unremedied for 10 business days after you
have given the Board of Directors written notice of such failure, (b) in the
event that your position with the Company is materially diminished or (c) in the
event that the Company requires you to move more than fifty (50) miles from the
Company’s current headquarters in Sebastian, Florida, in order to maintain your
position with the Company.         If the Company terminates your employment
without Cause and a Change of Control has not occurred, you will receive (i)
your salary through the date of your termination, together with any other
compensation that had previously been earned by, or awarded to, you prior to
such date, but not yet paid, plus (ii) a prorated bonus (if any bonus program is
then in effect) for the fiscal year that includes the date of your termination
(the foregoing amounts to be payable in a lump-sum, in cash, less any applicable
withholding taxes, within ten (10) business days after the date of your
termination), plus (iii) salary continuation (payable in accordance with the
Company’s normal payroll practices) as severance for a period of twelve (12)
months after the date of your termination. You must agree not to compete with
the Company during the period of your salary continuance as a condition to
receiving these benefits.

Change of Control:         For purposes of this Agreement, a “Change of Control”
shall mean any of the following events:

       

(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as such
term is used for purposes of Section 13(d) or 14(d) of the Securities Act of
1934, as amended (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3



--------------------------------------------------------------------------------

    

promulgated under the 1934 Act) of a majority of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change of Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as such term is defined below)
shall not constitute a Change of Control. A “Non-Control Acquisition” shall mean
an acquisition by (1) an employee benefit plan (or a trust forming a part
thereof) maintained by (a) the Company or (b) any corporation or other Person of
which a majority of its voting power or its equity securities or equity interest
is owned directly or indirectly by the Company (a “Subsidiary”), (2) the Company
or any Subsidiary, or (3) any Person in connection with a “Non-Control
Transaction” (as such term is defined below); or

    

(b)    Consummation of:

    

(1)    A merger, consolidation or reorganization involving the Company, unless
persons who are stockholders of the Company immediately before such merger,
consolidation or reorganization, directly or indirectly, beneficially own at
least fifty-one percent (51%) of the combined voting power of the outstanding
voting securities of the corporation resulting from such a merger or
consolidation or reorganization (the “Surviving Corporation”) (a transaction
described in this Section (b)(1) shall herein be referred to as a “Non-Control
Transaction”); or

    

(2)    A sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Other Agreements:    This agreement is contingent upon your execution of and
continued adherence to our standard non-disclosure and assignment of inventions
agreement, which will include an agreement not to solicit or hire any of the
Company’s employees within one year after termination of your employment.
Club Dues:    The Company will continue to provide you with annual dues for your
country club membership in Florida. The annual dues, when paid by the Company,
will be reported to you as taxable compensation. Benefits:    You will continue
to be eligible to participate in the Company’s medical, dental and life
insurance policies and the Company’s 401(k) plan.



--------------------------------------------------------------------------------

Employment Type:   At will.

Entire Agreement;

Amendment:

 

 

This amended and restated employment agreement and the documents referred to
herein constitute the entire agreement between the parties pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, including, without limitation, the letter agreements, dated August 23,
2001, and October 10, 2002, respectively, each by and between you and the
Company. No amendment, supplement, modification, waiver or termination of this
amended and restated employment agreement shall be binding unless executed in
writing by the party to be bound thereby.

 

Please signify your acceptance of, and agreement to, the terms and conditions
set forth in this amended and restated employment agreement by signing below.

 

Sincerely,

/s/ JOHN C. BELKNAP

--------------------------------------------------------------------------------

John C. Belknap Chairman of the Board of Directors

 

Enclosures:       Benefits Summary     Drug Free Workplace Policy     Drug
Screen Chain of Custody Form     Travel and Entertainment Policy    
Non-Disclosure and Invention Assignment Agreement

 

ACCEPTED AND AGREED:     /s/ David C. Warren             DATE:     August 3,
2005    